     Case 1:14-cv-03432-SCJ Document 499 Filed 02/02/21 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


JAMIE LEE ANDREWS, as Surviving
Spouse of MICAH LEE ANDREWS,
Deceased, and JAMIE LEE ANDREWS,              CIVIL ACTION FILE NO.
as Administrator of the Estate of
MICAH LEE ANDREWS, Deceased,                  1:14-cv-3432-SCJ


     Plaintiff,

v.

AUTOLIV JAPAN, LTD.,

     Defendant.


                                         ORDER

        This matter appears before the Court on Plaintiff’s Motion in Limine to

Exclude Any Evidence about the “Severity” or “Rarity” of Frontal Collisions

(Doc. No. [448]).

I. BACKGROUND

        In the pending motion in limine, Plaintiff “requests that the Court prohibit

Autoliv from offering any statistics evidence (e.g., graphs, charts, [learned

treatises] or testimony) about the supposed ‘severity’ or ‘rarity’ of Mr. Andrews’
  Case 1:14-cv-03432-SCJ Document 499 Filed 02/02/21 Page 2 of 8




crash that is not based on substantially similar collisions involving substantially

similar vehicles.” Doc. No. [448], p. 12. Plaintiff specifically seeks to exclude

testimony from defense expert, William Van Arsdell, Ph.D, that a 35 mph impact

is in the “98–99th percentile of severity.” Id. at p. 2. Plaintiff’s arguments derive

from the substantial similarity doctrine, which the Eleventh Circuit has described

as follows:

              The doctrine of substantial similarity applies when one
              party seeks to admit prior accidents or occurrences
              involving the opposing party, in order to show, for
              example notice, magnitude of the danger involved, the
              [party’s] ability to correct a known defect, the lack of
              safety for intended uses, strength of a product, the
              standard of care, and causation. In order to limit the
              substantial prejudice that might inure to a party should
              these past occurrences or accidents be admitted into
              evidence, courts have developed limitations governing
              the admissibility of such evidence, including the
              “substantial similarity doctrine.” This doctrine applies
              to protect parties against the admission of unfairly
              prejudicial evidence, evidence which, because it is not
              substantially similar to the accident or incident at issue,
              is apt to confuse or mislead the jury.

Tran v. Toyota Motor Corp., 420 F.3d 1310, 1316 (11th Cir. 2005) (citing Heath v.

Suzuki Motor Corp., 126 F.3d 1391, 1396 (11th Cir. 1997)).




                                        2
  Case 1:14-cv-03432-SCJ Document 499 Filed 02/02/21 Page 3 of 8




II. LEGAL STANDARD

      A motion in limine is a pretrial motion by which a litigant seeks to exclude

inadmissible or prejudicial evidence before it is actually offered at trial. See Luce

v. United States, 469 U.S. 38, 40 n.2 (1984). A motion in limine is “an important

tool available to the trial judge to ensure the expeditious and evenhanded

management of the trial proceedings.” Jonasson v. Lutheran Child & Family

Servs., 115 F.3d 436, 440 (7th Cir. 1997). “The district court has wide discretion in

determining the relevance of evidence produced at trial.” Boyd v. Ala. Dep’t. of

Corr., 296 F. App’x 907, 908 (11th Cir. 2008); see also United States v. Nowak, 370

F. App’x 39, 41 (11th Cir. 2010) (“District courts have broad discretion to admit

probative evidence, but their discretion to exclude [relevant] evidence under

Rule 403 is limited.”).

      It has been held that “[t]he rationale underlying pre-trial motions in limine

does not apply in a bench trial, where it is presumed the judge will disregard

inadmissible evidence and rely only on competent evidence . . . . [C]ourts are

advised to deny motions in limine in non-jury cases . . . .[in that] [w]hen ruling

on motions in limine, a court is forced to determine the admissibility of evidence

without the benefit of the context of trial.” Singh v. Caribbean Airlines Ltd., No.


                                       3
   Case 1:14-cv-03432-SCJ Document 499 Filed 02/02/21 Page 4 of 8




13-20639-CIV, 2014 WL 4101544, at *1 (S.D. Fla. Jan. 28, 2014) (citations omitted).

“Nevertheless, the Court is not precluded from granting motions to exclude

evidence in a bench trial, especially where resolution of the motion would

streamline the trial process.” Salomon Constr. & Roofing Corp. v. James McHugh

Constr. Co., No. 1:18-CV-21733-UU, 2019 WL 5256980, at *4 (S.D. Fla. Mar. 22,

2019).

III. ANALYSIS

         The Court now considers whether Defendant may offer evidence about the

severity or rarity of frontal collisions at trial.

         Defendant Autoliv asserts that the testimony at issue is relevant (“because

it demonstrates that the vast majority of automobile collisions in the United States

are ‘minor’ collisions) and that it “is offering the severity testimony as

background information to educate the Court as to the most frequent collision

impact speeds in the United States.” Doc. No. [465], pp. 2, 5. Defendant states that

“it is only with this background information that the Court can properly consider

whether the subject seatbelt’s design was reasonable.” Id. at p. 5. Defendant

further states that the substantial similarity doctrine, asserted by Plaintiff, is not

applicable here, because Defendant Autoliv is not offering the evidence to show


                                          4
  Case 1:14-cv-03432-SCJ Document 499 Filed 02/02/21 Page 5 of 8




a lack of notice, lack of danger, inability to correct a known defect, safety for

intended uses, weakness of a product, or lack of causation. Id. at pp. 4–5.

Defendant also states that even if the doctrine were applicable, “substantially

similar collisions would not be limited to only those involving 2005 Mazda 3s or

cars, as Plaintiff suggests.” Id. at p. 3. Defendant states that “so long as the

collisions underlying Dr. Van Arsdell’s testimony involved automobiles being

driven by individuals on a roadway or in another non-testing environment . . .

they are substantially similar to Mr. Andrews’s collision for purposes of Dr. Van

Ardell’s severity testimony.” Id. at p. 7.

       In reply, Plaintiff notes that Defendant Autoliv “fails to cite a single case in

which a court permitted statistical evidence of other collisions—for any purpose

at all—without a showing of substantial similarity.” Doc. No. [471], p. 2. Plaintiff

also states that “[u]sing statistics to try to prove that the design is reasonable is

the exact same thing as using statistics to try to prove that a product is not

defective.” Id. at p. 5.

       In support of her argument, Plaintiff cites a recent case issued by the

Honorable Mark Cohen, United States District Judge in Fox v. General Motors,

No. 1:17-cv-209—MHC, 2019 WL 3483171 (N.D. Ga. Feb. 4, 2019). In Fox, the


                                        5
  Case 1:14-cv-03432-SCJ Document 499 Filed 02/02/21 Page 6 of 8




plaintiff moved to prohibit defense experts “from presenting statistical studies to

show that [plaintiff’s] rollover accident was ‘rare.’” Id. at *24. More specifically,

like the case sub judice, the Fox plaintiff objected to an expert opinion that “[t]he

subject crash was a rare event within the population of motor vehicle crashes in

the United States.” Id. Also, in Fox, Judge Cohen surveyed the case law and

stated that “a number of courts have applied the ‘substantial similarity’ standard

to statistical evidence and limited the introduction of such evidence to vehicles

that are the same type as that underlying the case before the court.” Id. at *27

(citations omitted). Judge Cohen reviewed Eleventh Circuit authority and held

that “the Eleventh Circuit has not rejected the ‘substantial similarity’ requirement

when referencing statistical evidence.” Id. (citing Hockensmith v. Ford Motor

Co., No. 03-13729, 116 F. App’x 244, *11 (11th Cir. Aug. 5, 2004)); see also Doc.

No. [448-2], p. 2). In partially granting plaintiff’s motion to exclude, Judge Cohen

stated: “the [c]ourt will permit [defendant’s] experts to testify only on statistical

studies concerning vehicles that are substantially similar to the vehicle at issue in

this case.” Id. Judge Cohen also noted defendant’s briefing contained no

argument as to why the statistics it wished to rely upon met the substantial

similarity standard. Id. at *27.


                                       6
  Case 1:14-cv-03432-SCJ Document 499 Filed 02/02/21 Page 7 of 8




      The Court agrees that Judge Cohen’s opinion provides guidance and

adopts its reasoning as its own. The Court further concludes that the substantial

similarity doctrine applies to the evidence at issue. The Court is unable to uphold

Defendant’s arguments to the contrary.

      Next, the Court considers Defendant’s argument that Dr. Van Arsdell’s

testimony meets the requirements of the substantial similarity doctrine.

According to Defendant, “so long as the collisions underlying Dr. Van Arsdell’s

testimony involved automobiles being driven by individuals on a roadway or in

another non-testing environment . . . they are substantially similar to

Mr. Andrews’s collision for purposes of Dr. Van Ardell’s severity testimony.”

Doc. No. [465], p. 7. As stated by Judge Cohen in the Fox case, “the [c]ourt will

permit [defendant’s] experts to testify only on statistical studies concerning

vehicles that are substantially similar to the vehicle at issue in this case.” 2019 WL

3483171, at *27. In the case sub judice, the Court is of the opinion that Defendant’s

arguments (and proposed evidence concerning all automobiles being driven on

a roadway/non-testing environment) are too broad, fall in the dissimilar




                                        7
    Case 1:14-cv-03432-SCJ Document 499 Filed 02/02/21 Page 8 of 8




category, and otherwise do not meet the limitation of involving vehicles

substantially similar to the 2005 Mazda 3.1

       On the whole, the admissibility of the evidence at issue is subject to the

reasonable discretion of this Court. See Heath, 126 F.3d at 1396 n.13. Here, the

Court will exercise its discretion to grant the motion to exclude and not allow the

challenged testimony.

IV. CONCLUSION

       Plaintiff’s Motion in Limine to Exclude Any Evidence about the “Severity”

or “Rarity” of Frontal Collisions (Doc. No. [448]) is GRANTED. Defendant is

prohibited from offering any statistical evidence (e.g., graphs, charts,

learned treatises, or testimony) about the alleged “severity” or “rarity” of

Mr. Andrews’s crash that is not based on substantially similar collisions

involving substantially similar vehicles to the 2005 Mazda 3.

       IT IS SO ORDERED this 2nd day of February, 2021.

                                         s/Steve C. Jones
                                         HONORABLE STEVE C. JONES
                                         UNITED STATES DISTRICT JUDGE


1
  Plaintiff further asserts that “even if Autoliv tried to limit the data to collisions
involving vehicles substantially similar to the Mazda3, then such a disclosure would be
untimely.” Doc. No. [471], p. 2. Considering that discovery has closed, the Court agrees
that any new opinions face timeliness problems.
                                         8
